DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 16-35 are pending.
Claims 16-24 & 31-33 are rejected.
Claims 25-30 & 34-35 are withdrawn.
Claims 1-15 are canceled.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-24 & 31-33, drawn to an endoscope with an articulating distal tip, classified in A61B 1/005.
II. Claims 25-30 & 34-35, drawn to an endoscope with a molded distal tip, classified in A61B 1/05.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed because the articulating distal tip and the molded distal tip are mutually exclusive and the tips are not useable together.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
During a telephone conversation with Oleg Kaplun on February 1, 2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 16-24 & 31-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25-30 & 34-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because of the following informality:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lens must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 33 is objected to because of the following informality:
Regarding Claim 33, Claim 33 does not end with a period (see MPEP § 608.01(m)). Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 32, Claim 32 recites the limitation “using an algorithm to correct for distortions caused by the lens [emphasis added]” on Line 3. While Applicant is permitted to claim a genus (i.e., an algorithm), a representative number of species must be sufficiently described to satisfy the written description requirement as required by 35 U.S.C. § 112(a) (see MPEP § 2163(II)(A)(3)(ii)).
In this instant case, the algorithm as claimed is only mentioned once in the Applicant’s disclosure, on Para. [0020], which appears to be a recitation of Claim 32, and does not provide any species to “adequately reflect the… diversity of the claimed genus” (see MPEP § 2163(II)(A)(3)(ii)). Therefore, Examiner concludes that the genus (i.e., the algorithm) was not adequately supported by Applicant’s disclosure and which does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 31, Claim 31 recites the limitation “the device comprising a handle, a flexible shaft extending distally from a handle [emphasis added]” on Lines 2-3. It is unclear whether there is a single handle or two separate handles. For the purpose of examination, “the device comprising a handle, 
Regarding Claims 32 & 33, Claims 32 & 33 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19 & 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatase et al. (hereinafter "Hatase") (US 2015/0359420).
Regarding Claim 16, Hatase discloses an endoscopic device (Fig. 1, an endoscope 1; [0035]), comprising:
a flexible shaft (Fig. 1, an insertion portion 11 comprising a bending portion 5; [0036]) extending distally from a handle (Fig. 1, the insertion portion 11 extends from a grip part 2; [0036]) which, during use remains outside a living body (Fig. 1, the grip part 2 remains outside a body when in use; [0038]), the shaft comprising a pull wire (Fig. 4, a torque tube 21; [0048]) extending therethrough from the handle (Fig. 4, the torque tube 21 extends from the grip part 2 through to the insertion portion 11; [0048]);

an actuation mechanism (Fig. 1, a second operation part 2b; [0076]) coupled to a proximal end of the pull wire (Figs. 2 & 4, the second operation part 2b is coupled to a proximal end of the torque tube 21; [0076]) so that, actuation of the actuation mechanism, pulls the pull wire proximally through the shaft rotating the distal tip relative to the shaft to alter a field of view of the imager (Figs. 1 & 5, the second operation part 2b rotates the torque tube 21 thereby moving the torque tube 21 proximally to rotate the imaging unit 6a of the hard part 6 relative the bending portion 5 to alter a field of view of the imaging unit 6a; [0074] & [0076]).
Regarding Claim 19, Hatase discloses the device of Claim 16. Hatase further discloses wherein the distal tip moves laterally relative to a longitudinal axis of the shaft (Fig. 6B, the imaging unit 6a of the hard part 6 rotates about a rotary axis AX4 thereby moves laterally relative to a longitudinal axis Ax5 of the insertion portion 11; [0074]).
Regarding Claim 31, Hatase discloses a method (Fig. 1, a method of performing laparoscopic surgery; [0038]), comprising:
inserting into a target site within a living body an endoscopic device (Fig. 1, an endoscope 1 is inserted into an abdomen of a human; [0035]), the device comprising a handle (Fig. 1, a grip part 2; [0036]), a flexible shaft (Fig. 1, an insertion portion 11 comprising a bending portion 5; [0036]) extending 
actuating the actuation mechanism to pull the pull wire proximally through the shaft to rotate the distal tip relative to the shaft to alter a field of view of the imager (Figs. 1 & 5, the second operation part 2b rotates the torque tube 21 thereby moving the torque tube 21 proximally to rotate the imaging unit 6a of the hard part 6 relative the bending portion 5 to alter a field of view of the imaging unit 6a; [0074] & [0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (hereinafter "Hatase") (US 2015/0359420) in view of Watson (US 2021/0183025).
Regarding Claim 17, Hatase discloses the device of Claim 16. Hatase fails to explicitly disclose wherein the lens is a fish eye lens for wide angle viewing.
However, Watson teaches an endoscopic device (a stereoscopic endoscope; [0032]), comprising:
an imager (a camera of the stereoscopic endoscope; [0034]) including a lens (a lens of the stereoscopic endoscope; [0043]); and
wherein the lens is a fish eye lens for wide angle viewing (the lens of the stereoscopic endoscope is a fish eye lens; [0043]).
The advantage of the fish eye lens is to provide the operator with a wider field of view (Watson; [0026]).

Regarding Claim 32, Hatase discloses the method of Claim 31. Hatase fails to explicitly disclose wherein the lens is a fisheye lens for wide angle viewing, and the method further comprising: using an algorithm to correct for distortions caused by the lens.
However, Watson teaches a method (Fig. 6, a process 600 for distortion correction of endoscopic images; [0064]), comprising:
inserting into a target site within a living body an endoscopic device (inserting a stereoscopic endoscope into a surgical site within a body of a patient; [0030] & [0032]), the device including an imager (a camera of the stereoscopic endoscope; [0034]) including a lens (a lens of the stereoscopic endoscope; [0043]), wherein the lens is a fisheye lens for wide angle viewing (the lens of the stereoscopic endoscope is a fish eye lens; [0043]); and
using an algorithm to correct for distortions caused by the lens (Fig. 6, applying 630 a distortion correction to images captured by the camera of the stereoscopic endoscope with the fish eye lens; [0067]).
The advantage of the fish eye lens and subsequent distortion correction is to provide the operator a wider field of view which is a true representation of the surgical scene (Watson; [0026]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lens unit and modify the method as disclosed by Hatase, with the fish eye lens and include an associated distortion correction taught by Watson, to provide the operator a wider field of view which is a true representation of the surgical scene (Watson; [0026]).
Claims 18, 20-22, 24 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (hereinafter "Hatase") (US 2015/0359420) in view of Sanders et al. (hereinafter "Sanders") (US 2008/0108869).
Regarding Claims 18 & 20-22, Hatase discloses the device of Claim 16. Hatase further discloses wherein the pull wire extends out of the shaft via a working channel (Fig. 5, the torque tube 21 extends out of a hollow portion 5c of the bending portion 5 of the insertion portion 11; [0078]).
Hatase fails to explicitly disclose wherein the distal tip further comprises a proximal hinge sized and shaped to be coupled rotatably within a cylindrical slot at the distal end of the shaft and two slanted portions adjacent to a cylindrical portion of the hinge and angled relative to the distal face of the distal tip; wherein the shaft further comprises two slanted portions adjacent to the cylindrical slot, the slanted portions being angled relative to a plane perpendicular to a longitudinal axis of the shaft and corresponding to the slanted portions of the distal tip to increase a range of angulation of the distal tip; and wherein the pull wire extends out of the slanted portions of the shaft via a working channel.
However, Sanders teaches an endoscopic device (Fig. 26, an optical device; [0186]), comprising:
a flexible shaft (Fig. 26, a flexible shaft 274; [0186]), the shaft comprising a pull wire (Fig. 26, a pull wire (not shown); [0189]);
a distal tip (Fig. 26, a camera housing 271; [0186]) rotatably coupled to a distal end of the shaft (Fig. 26, the camera housing 271 is rotatably coupled to a shaft tip 272 of the flexible shaft 274; [0186]), a distal end of the pull wire being coupled to the distal tip (Fig. 27, a distal end of the pull wire (not shown) is coupled to the camera housing 271 via a pull wire mounting feature 282; [0189]);
wherein the distal tip further comprises a proximal hinge (Fig. 27, a hinge member 270; [0189]) sized and shaped to be coupled rotatably within a cylindrical slot at the distal end of the shaft (Fig. 27, the hinge member 270 is sized and shaped to be rotatably coupled to a cylindrical pocket 276 of the shaft tip 272; [0187]);

wherein the shaft further comprises two slanted portions adjacent to the cylindrical slot (Figs. 27 & 28, two chamfered surfaces on a distal surface of the shaft tip 272 are disposed adjacent to the cylindrical pocket 276; [0193]), the slanted portions being angled relative to a plane perpendicular to a longitudinal axis of the shaft (the two chamfered surfaces are angled relative to a plane perpendicular to a longitudinal axis of the flexible shaft 274; see Fig. 27) and corresponding to the slanted portions of the distal tip to increase a range of angulation of the distal tip (Figs. 26 & 27, the two chamfered surfaces of the shaft tip 272 correspond to the two chamfered surface of the camera assembly 271 to increase an available rotation of the camera assembly 271; [0193]); and
wherein the pull wire extends out of the slanted portions of the shaft via a working channel (Fig. 27, the pull wire (not shown) extends out of an upper chamfered surface of the two chamfered surfaces of the shaft tip 272 via a pull wire lumen 281; [0189]).
The advantage of the hinge coupling with corresponding slanted portions is to increase the rotational range of the distal tip (Sanders; [0193]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the rotatable coupling between the distal tip and the shaft as disclosed by Hatase, to include the hinge coupling with corresponding slanted portions taught by Sanders, to increase the rotational range of the distal tip (Sanders; [0193]).
Regarding Claim 24, Hatase discloses the device of Claim 16. Hatase fails to explicitly disclose a light source on the distal face of the distal tip.

a flexible shaft (Fig. 1, a flexible shaft 12; [0122]);
a distal tip (Fig. 1, a camera assembly 16; [0122]); and
a light source on a distal face of the distal tip (Figs. 2 & 3, a light source 52 on a distal face of the camera assembly 16; [0135]).
The advantage of the distal light source is to enhance images taken during use (Sanders; [0136]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the hard part as disclosed by Hatase, to include the distal light source taught by Sanders, to enhance images taken during use (Sanders; [0136])..
A distal light source is to enhance images taken during use (Sanders; [0136]).
Regarding Claim 33, Hatase discloses the method of Claim 31. Hatase fails to explicitly disclose wherein the distal tip has slanted portions angled relative to the distal face of the distal tip and the shaft has slanted portions angled relative to a plane perpendicular to a longitudinal axis of the shaft and corresponding to the slanted portions of the distal tip to increase a range of angulation of the distal tip.
However, Sanders teaches an endoscopic device (Fig. 26, an optical device; [0186]), comprising:
a flexible shaft (Fig. 26, a flexible shaft 274; [0186]), the shaft comprising a pull wire (Fig. 26, a pull wire (not shown); [0189]);
a distal tip (Fig. 26, a camera housing 271; [0186]) rotatably coupled to a distal end of the shaft (Fig. 26, the camera housing 271 is rotatably coupled to a shaft tip 272 of the flexible shaft 274; [0186]), a distal end of the pull wire being coupled to the distal tip (Fig. 27, a distal end of the pull wire (not shown) is coupled to the camera housing 271 via a pull wire mounting feature 282; [0189]);

wherein the shaft has slanted portions angled relative to a plane perpendicular to a longitudinal axis of the shaft (Fig. 27, two chamfered surfaces on a distal surface of the shaft tip 272 are angled relative to a plane perpendicular to a longitudinal axis of the flexible shaft 274; [0193]) and corresponding to the slanted portions of the distal tip to increase a range of angulation of the distal tip (Figs. 26 & 27, the two chamfered surfaces of the shaft tip 272 correspond to the two chamfered surface of the camera assembly 271 to increase an available rotation of the camera assembly 271; [0193]).
The advantage of the corresponding slanted portions of the distal tip and the flexible shaft is to increase the rotational range of the distal tip (Sanders; [0193]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal tip and the shaft as disclosed by Hatase, to include the corresponding slanted portions taught by Sanders, to increase the rotational range of the distal tip (Sanders; [0193]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (hereinafter "Hatase") (US 2015/0359420) in view of Sanders et al. (hereinafter "Sanders") (US 2008/0108869) as applied to Claim 22 above, and further in view of Sheng et al. (hereinafter "Sheng") (US 2020/0254230).
Regarding Claim 23, Hatase, as previously modified by Sanders, discloses the device of Claim 22. Hatase, as previously modified by Sanders, fails to explicitly disclose wherein the working channel is also an irrigation channel.
However, Sheng teaches an endoscopic device (Fig. 1, a catheter 1 for an endoscope channel; [0029]), comprising:

wherein the wire extends through a working channel (Fig. 1, the wire 21 extends through a lumen of the catheter 1; [0029]); and
wherein the working channel is also an irrigation channel (Fig. 1, the lumen of the catheter 1 receives the wire 21 and liquid; [0029]).
The advantage of the shared wire/irrigation lumen is to reduce the diameter of the catheter and allow the catheter to be inserted into narrow body lumens (Sheng; [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the hollow portion as disclosed by Hatase, as previously modified by Sanders, to be the shared wire/irrigation lumen taught by Sheng, to reduce the diameter of the catheter and allow the catheter to be inserted into narrow body lumens (Sheng; [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2020/0107898) teaches a surgical instrument with a plurality of bending segments and actuating wires.
Kim et al. (US 2019/0388163) teaches an endoscope with a steerable end effector.
Matthison-Hansen (US 2019/0216294) teaches an endoscope with a plurality of bending segments.
Fujitani (US 2017/0065153) teaches an endoscope with a plurality of bending pieces pivotably coupled together.
Kato et al. (US 2014/0243592) teaches an endoscope with a plurality of tiltable node rings.
Spivey (US 2010/0056861) teaches an endoscope with an articulating end cap.
Hoefig et al. (US 2007/0055103) teaches an endoscope with a variable direction of view.
Krattiger et al. (US 2001/0018553) teaches an endoscope with a pivoting optical element.
Nagayoshi et al. (U.S. 5,179,934) teaches an endoscope with a plurality of bending pieces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/22/22